Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2007                                                                                          Clifford W. Taylor,
                                                                                                                  Chief Justice

  133484 & (32)(33)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                       Justices

  v      	                                                           SC: 133484     

                                                                     COA: 276674      

                                                                     Wayne CC: 06-014376-01 

  RAYMOND D. DAVIS, 

          Defendant-Appellee. 


  _________________________________________/

          On order of the Court, the motions for immediate consideration and for stay of
  trial court proceedings are GRANTED. The application for leave to appeal the March 22,
  2007 order of the Court of Appeals remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2007                      _________________________________________
         p0323                                                                  Clerk